DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 7-8, 15-16, and 18-30 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilt et al. US Publication 2013/0281814 (hereinafter Tilt).
Regarding claim 24, Tilt discloses a medical electrode array system (Figure 1), comprising: a thin-film substrate (layer 12 as per [0028]); a plurality of electrode contacts disposed on the thin-film substrate (element 18 receives electrodes 16/82 on the substrate, see Figures 1, 3-4; see also 122 in Figure 8), the plurality of electrode contacts arranged in a row and column formation (Figures 1-2 which shows a grid of 
Regarding claim 25, Tilt discloses that the thin-film substrate has a first end (top end as shown in Figure 2 at element 12) and a second end (the bottom when viewing Figure 1 while upright) and further comprising: a bank of springs at the first end of the thin-film substrate (the elements 132 near where element 12 is labeled can be considered a bank of spring as they are not relied upon for the elements 132 on either side of the two above claimed contacts).
Regarding claim 26, Tilt discloses an electrode array system wherein the bank of springs is located between the first end of the thin-film substrate (elements 132 which are between the top/first end) and a flexible ribbon cable (Figure 8 elements 128 that feed into connector 124 are being considered a ribbon cable) and is configured to flex to 
Regarding claim 27, Tilt discloses a frame integrated with the thin-film substrate (element 14), wherein the frame is configured to be cut away prior to use of the medical electrode array system (the frame 14 is fully capable of being removed from the system without any additional structural modifications).
Regarding claims 28-29, Tilt discloses that the thin-film substrate (element 12) comprises a plurality of flexible portions (elements 132) in which a flexible portion of the plurality of flexible portions is located between an adjacent pair of electrode contacts of the plurality of electrode contacts in the row and column of the row and column formation and wherein the trace follows the flexible portion (Figure 8, which shows portions 132 between said contacts that are aligned both vertically and horizontally for at least two electrode contacts). 
Regarding claim 30, Tilt discloses that the plurality of traces have a plurality of spring-like portions that includes the first spring-like portion and the second spring-like portion and wherein the plurality of spring-like portions are arranged in the row and column formation (elements 126 at the location of elements 132, see Figure 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, 15, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson US Patent 8,271,099 (hereinafter Swanson) in view of Tilt. 
Regarding claim 1, Swanson discloses a medical electrode array system, comprising: a thin-film substrate (element 106); a plurality of electrode contacts disposed on the thin-film substrate (elements 110 and 103A-B), the plurality of electrode contacts configured to provide electrical contact points (these components mentioned above are electrical in nature and are configured to contact tissue); and a plurality of traces electrically connected to the plurality of electrode contacts (elements 112 as well as 132, 134), an electrode contact of the plurality of electrode contacts having a dedicated trace of the plurality of traces that provides electrical connectivity to the electrode contact (Figure 1C at elements 132 and 134 which are dedicated lines to each electrode contact), wherein the thin-film substrate is configured to flex to maintain continuous contact with contours of patient anatomy (the components of the device are flexible in nature and would be fully capable without any additional structural modification to perform the above intended use), but is silent on the spring-like portions.
Tilt teaches a physiological monitoring device (Figures 1-2) which can be utilized for most physiological signals ([0026]) and can come in any size as desired for those areas ([00027]) that includes sensing via electrode contacts (element 18 receives electrodes 16/82 on the substrate, see Figures 1, 3-4, see also Figure 8 elements 122) with a plurality of traces (Figure 8 elements 128 and 126) that include flexible spring-like portions to add flexibility to the thin-film substrate (Figure 8 elements 126 at portions of the thin film substrate near 132), wherein the dedicated trace of the plurality of traces 
Regarding claim 2, Swanson as modified by Tilt discloses that the thin-film substrate is configured to use surface tension with respect to the patient anatomy to maintain the continuous contact (the device as claimed above in rejected claim 1 is fully capable of performing the claimed intended use without any additional structural modification).
Regarding claim 3, Swanson discloses that the plurality of traces may be electrically connected to a flexible cable to enable electrical connectivity between control circuitry and the plurality of electrode contacts (element 804 of Figure 8B which shows a cable leading from the electrodes to the processing unit in housing 812).
Regarding claim 7, Swanson discloses that the plurality of electrode contacts are disposed on the thin-film substrate in at least one of a row and column formation (Figures 1A-B which shows the contacts in rows/columns), a symmetrical formation, a non-symmetrical formation, or an irregular formation, and the plurality of traces are formed vertically along columns of the row (traces at 112 and 132, 134 move in both 
Regarding claim 8, Swanson discloses that the plurality of electrode contacts are disposed on the thin-film substrate in a row formation (Figures 1A-B, see also Figure 4) such that electrode contacts lie on either side of their dedicated plurality of traces (elements 112 has contacts on either side of it and traces that branch off from 112 at 132 and 134 of Figure 1C have contacts on both sides of them).
Regarding claim 15, Swanson discloses that the thin-film substrate is disposed on a flexible carrier (column 7 lines 38-41 which mentions the electrode contacts being disposed on one or more thin films in a laminate configuration; the flex film is mentioned as being a liquid crystal polymer which is non-conductive in nature), but does not explicitly detail that the other layer of the non-conductive laminate is also non-conductive. 
Though it wasn’t mentioned, the skilled artisan before the effective filing date would have found it to be obvious to also ensure that the other layer of the non-conductive laminate of the previously mentioned non-conductive substrate was also non-conductive in nature as it would be either extremely impractical/costly to make a conductive substrate layer that serves no purpose or would render the device outright inoperable for its intended use as the conductive substrate layer (of the above mentioned laminate) would then conductively link every electrode directly together.  
Regarding claim 18, Swanson discloses that the thin-film substrate includes a bank of springs in a portion of the thin-film substrate proximal to a flexible cable to isolate the flexible cable from surrounding tensile forces (elements 312 as well as 334A-
Regarding claim 19, Swanson that the plurality of electrode contacts on the thin-film substrate are electrically connected to a plurality of flexible cables (elements 502A-B which are two separate cables each connected to a different column of electrode contacts). Utilizing one or multiple cables are known art recognized equivalents of each other as evidenced by the embodiments shown in Swanson in Figures 1A-B versus Figures 5B-C. It has been further held by the courts that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04-VI; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 21, Swanson discloses that the plurality of electrode contacts are disposed on the thin-film substrate in a row and column formation (Figure 1A); and wherein the dedicated trace follows a subset of the plurality of electrode contacts along a column (Figure 1A at trace 112 along 114 with contacts 110). The details of the dedicated trace are rendered obvious above via Tilt, the locations are taught above by both as they both show in their Figures 1 a column and row configuration.
Regarding claim 22, Swanson discloses a first and second electrode contact (as mentioned above), but is silent on the spring like portions on opposing sides. Tilt discloses a physiological monitoring device that includes first and second contacts (122) that have a spring portion of a trace (126 at backing 132), wherein the second spring-like portion of the dedicated trace is at a first side of a second electrode contact and the dedicated trace further includes a third spring-like portion at a second side of the second electrode contact that is opposite the first side of the second electrode contact 
Regarding claim 23, Swanson discloses a frame (Figures 1 and 4 at elements 104 and 404 respectively); and a plurality of connection points (all points where 104 and the substrate 106 meet), wherein the plurality of connection points connect the thin-film substrate to the frame (Figures 1 and 4). Tilt also teaches such a frame (14 connecting to substrate 12 at connection points as pre [0028]), though is not required for the rejection itself.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Tilt, as applied to claim 1, in further view of Rogers et al. US Publication 2013/0041235 (hereinafter Rogers).
Regarding claim 16, Swanson is silent on the mesh carrier. Rogers teaches a stretchable physiological monitoring device that includes a thin film substrate disposed on a bio-compatible woven mesh carrier ([0053] which mentions using a mesh in addition to the substrate). It would have been obvious to the skilled artisan before the effective filing date to utilize the mesh as taught by Rogers with the device of Swanson in order to aid in flexibility and mechanical stability (see Rogers [0053]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Tilt, as applied to claim 1, in further view of Salahieh et al. US Publication 2010/0204560 (hereinafter Salahieh).
Regarding claim 20, Swanson is silent on there being electrodes in addition to the electrode contacts. Though the operation does not change, this minor change in design is taught by Salahieh on an implantable medical device which includes electrical contact points of the electrode contacts that are configured to electrically connect to electrodes (contacts 59 with electrodes 6 where the contact point simply lies in the space where the two are in direct contact, see Figure 3C). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode and electrode contact combination as taught by Salahieh with the device of Swanson in order to allow for a larger surface area for sensing or stimulation (as per Salahieh at [0096]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/13/2021, with respect to the rejection(s) of claims 1 under Swanson in view of Maghribi have been fully considered and are persuasive regarding the newly added limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tilt (above).
Regarding the Specification objection, it was simply to notify the Applicant due to the length it would not be reviewed in detail for minor errors, and that the Applicant should make corrections should they be deemed necessary. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794